Case 1:15-cr-00047-SPW Document 80 Filed 05/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

CR 15-47-BLG-SPW
Plaintiff,

ORDER

VS.

CAROL EDITH PRETTY ON TOP,

Defendant.

 

 

Upon the motion of counsel for the Defendant, Carol Edith Pretty On Top,
having filed a Motion for Release Pending Revocation Hearing (Doc. 79), and for
good cause appearing therefore,

IP IS HEREBY ORDERED that the Motion is GRANTED. The Defendant
shall be released from the custody of the U.S. Marshals Service pending the
revocation hearing in this matter presently set for July 1, 2020.

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

DATED this e<c_ day of May, 2020.

       

 

‘ gh gf ; én
CoA et Fo e

SUS 3

 

 

ANP. WATTERS
